DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 01/26/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 26 JANUARY 2022 has been entered.                  

 Status of Claims 
Claims 1-20 are pending in this instant application per RCE remarks and claim amendments filed by Applicant on 01/26/2022, wherein Claims 1, 19 and 20 are three independent claims reciting method, vehicle and computer-readable storage medium claims with Claims 2-18 dependent on independent Claim 1 only.  Said RCE claim amendments have amended three/3 independent Claims 1, 19 & 20 only.             
This Office Action is a non-final rejection in response to the RCE’s remarks and claim amendments filed by the Applicant on 26 JANUARY 2022 for its original 
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Objections 
Independent Claims 1, 19 and 20 are objected to because of the following informalities:          
Claim 1, line 25 recites “each the lane change in the trajectory” that seems to be missing a word between “each” and “the lane change”;  and Examiner suggests adding the word “of” to be read as “each of the lane change in the trajectory”;  or the Applicant can make another change of its own choosing.        
Claim 19, line 27 recites “each the lane change in the trajectory” that seems to be missing a word between “each” and “the lane change”;  and Examiner suggests adding the word “of” to be read as “each of the lane change in the trajectory”;  or the Applicant can make another change of its own choosing.        
Claim 20, line 26 recites “each the lane change in the trajectory” that seems to be missing a word between “each” and “the lane change”;  and Examiner suggests adding the word “of” to be read as “each of the lane change in the trajectory”;  or the Applicant can make another change of its own choosing.                    
Appropriate correction is required.                   


 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 01/26/2012 in RCE are shown as underlined additions, and all deletions may not be shown.)       

Exemplary Analysis for Rejection of Claims 1-18 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0188372 filed by Wheeler, Mark Damon (hereinafter “Wheeler”) in view of Pub. No. US 2006/ 0271286 filed by Rosenberg, Louis B. (hereinafter “Rosenberg”), and further in view of Pub. No. US 2018/0129203 filed by Tafti et al. (hereinafter “Tafti”), and further in view of Pub. No. US 2019/ 0084561 filed by Takeda et al. (hereinafter “Takeda”), and as described below for each claim/limitation.             

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Wheeler teaches ---      
1.     A computer-implemented method comprising:            
accessing, (using a planning circuit of a vehicle), a map of a geographic region,    
the map comprising information identifying at least one lane on which vehicles can travel in the geographic region;            
(see at least:   Wheeler Abstract and Summary in paras [0006]-[0009];  and sub-section titled: ‘Representation of Information in HD Maps’ in paras [0100]-[0106] to include:  in para [0102] about {“The map creation module 515 also generates an HD map that includes information relative to lanes, for example, entities within a geographical region that are of importance to a vehicle 150 driving in the lane.  For example, such entities include road signs and traffic lights relative to the lanes, occupancy grids relative to the lanes for obstacle detection, and navigable spaces relative to the lanes so the vehicle 150 can efficiently plan/react in emergencies when the vehicle must make an unplanned move out of the lane.  Accordingly, the HD map can be a network of lanes that enables a vehicle 150 to plan a legal path between a source and a destination and to add a frame of reference for real time sensing and control of the vehicle 150.”} and in para [0104] about {“The HD map represents portions of the lanes as lane elements.  A lane element specifies the boundaries of the lane and various constraints including the legal direction in which a vehicle can travel within the lane element, the speed with which the vehicle can drive within the lane element, whether the lane element is for left turn only, or right turn only, and so on.  The HD map system 110 represents a lane element as a continuous geometric portion of a single lane.”};  which together are the same as claimed limitations above)       


Wheeler teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘using a planning circuit of a vehicle’.  However, Rosenberg teaches them explicitly.            
(see at least:   Rosenberg Abstract & Summary in paras [0008]-[0015]; and para [0059] about {“In one embodiment, the local processor of a particular image-enhanced vehicle navigation system associated with a particular vehicle may include circuitry adapted to perform navigation planning routines (e.g., as described above with respect to U.S.  Pat.  Nos.  5,359,527 and 5,442,557) that determine a route from a current location of a user's vehicle to a particular location included within the determined route (e.g., a destination location as entered by the user, an intermediate location between the current location and the destination location, etc.).  The particular image-enhanced vehicle navigation system may also include circuitry adapted to predict or estimate when the user's vehicle will reach the particular location.  The particular image-enhanced vehicle navigation system may also include any of the aforementioned sensors, databases, cameras, circuitry, etc., enabling any of the aforementioned correlation data as described in any one or more of the preceding paragraphs to be received, inferred, derived, and/or otherwise accessed for the particular location at a time corresponding to when the user's vehicle is predicted or estimated to reach the particular location.  Using the received, inferred, derived, and/or otherwise accessed correlation data, the local processor of the particular image-enhanced vehicle navigation system may obtain an image from an image database that was previously captured by an image capture system (e.g., either associated with that particular vehicle or another vehicle), wherein correlation data associated with the obtained image corresponds to the correlation data received, inferred, derived, and/or otherwise accessed by the particular image-enhanced vehicle navigation system.  As mentioned above, the image database may be stored in data memory either aboard the particular vehicle or be otherwise accessible to the local processor aboard the particular vehicle (e.g., via a wireless network connection to a remote data store).  The display screen of the particular image-enhanced vehicle navigation system can then be driven by the local processor to display the obtained image.”}; which together are the same as claimed limitations above to include ‘using a planning circuit of a vehicle’)   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wheeler with the teachings of Rosenberg.  The motivation to combine these references would be to provide a system for autonomous vehicles to use map data to determine some of the location/path information as well as supplement it with sensor data from sensors on a vehicle (see para [0004] of Wheeler), and to provide a method and system for storing and retrieving photographs from a web-accessible database, the database indexing photographs by location, orientation, as well as the time and date the photo was captured (see para [0006] of Rosenberg).      


Wheeler and Rosenberg teach ---              
generating, using the planning circuit and from the map, (a graph representing a driving environment) of the vehicle,            
(see at least:   Wheeler ibidem and citations listed above)     
(see at least:   Rosenberg ibidem and citations listed above to include for ‘using a planning circuit of a vehicle’)    

Wheeler and Rosenberg teach as disclosed above, but they may not explicitly disclose about ‘a graph representing a driving environment’.  However, Tafti teaches them explicitly.            
(see at least:  Tafti Abstract & Summary in paras [0005]-[0006]; and paras [0004]-[0006] about {“It is further desirable to provide methods and systems for trajectory planning that addresses various driving environments, such as but not limited to urban and highway driving. ...... In one embodiment, a method includes receiving vehicle and object data.  A search graph is generated based upon the received data.  The search graph contains a grid of points for locating objects and is used to determine a trajectory path for the vehicle. ...... In another embodiment, a method includes receiving vehicle state data, driving scenario plan, and vehicle object environment data.  A search graph is generated based upon the received vehicle state data and driving scenario plan. The search graph contains a grid of points for locating objects relative to a reference trajectory path.  The search graph uses a coordinate system that indicates lateral offsets of the objects relative to the reference trajectory path.”}; & Claims 1/17;  which together are the same as claimed limitations above to include ‘a graph representing a driving environment’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wheeler and Rosenberg with teachings of Tafti. The motivation to combine these references would be to provide a system for autonomous vehicles to use map data to determine some of the location/path information as well as supplement it with sensor data from sensors on a vehicle (see para [0004] of Wheeler), and to provide a method and system for storing and retrieving photographs from a web-accessible database, the database indexing photographs by location, orientation, as well as the time and date the photo was captured (see para [0006] of Rosenberg), and to provide systems and methods that perform efficient trajectory planning for various automated driver-assistance systems and that addresses various driving environments (see para [0004] of Tafti).         


Wheeler, Rosenberg and Tafti teach ---      
the graph comprising a plurality of trajectories, wherein at least one trajectory comprises (a lane change trajectory),          
(see at least:   Wheeler ibidem and citations listed above; & para [0066] about {“whether the vehicle 150 performs a lane 
change, a turn, acceleration by increasing the speed or slowing 
down, and so on.”};  and paras [0074]-[0076] about {“The localization APIs 350 include a localize-route API generates an accurate route specifying lanes based on the HD map.  The localize-route API takes as input a route from a source to destination via a third party maps and generates a high precision routes represented as a connected graph of navigable lanes along the input routes based on HD maps. ...... The landmark map API 355 provides the geometric and semantic description of the world around the vehicle, for example, description of various portions of lanes that the vehicle is currently travelling on.  The landmark map APIs 355 comprise APIs that allow queries based on landmark maps, for example, fetch-lanes API and fetch-features API.  The fetch-lanes API provide lane information relative to the vehicle and the fetch-features API.  The fetch-lanes API receives as input a location, for example, the location of the vehicle specified using latitude and longitude of the vehicle & returns lane information relative to the input location.  The fetch-lanes API may specify a distance parameters indicating the distance relative to the input location for which the lane information is retrieved...... The fetch-occupancy-grid API is useful for detecting obstacles and for changing direction if necessary.”}; & para [0091] about {“In various embodiments, the HD map is partitioned into various geographical regions.  The HD map of a geographical region comprises a landmark map and an occupancy map.  The landmark map comprises information describing lanes including spatial location of lanes and semantic information about each lane.  The spatial location of a lane comprises the geometric location in latitude, longitude and elevation at high precision, for example, at or below 10 cm precision.  The semantic information of a lane can include driving restrictions such as a driving direction, a speed limit, type of lane (for example, a lane for going straight, a left turn lane, a right turn lane, an exit lane, and the like), a restriction on crossing in a direction (e.g., to the left or to the right), restriction on a connectivity to other lanes, a weight limit on the road, a time during which a driving restriction is to be enforced, and so on.  The landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks, safely navigable space, spatial location of speed bumps, curb, and road signs comprising spatial location and type of all signage that is relevant to driving restrictions.”};  which together are the same as claimed limitations above to include ‘a lane change’)    
(see at least:   Rosenberg ibidem and citations listed above; and para [0036] about {“Sometimes the driver may engage the turn signal to pass a vehicle and/or change lanes, but not because he or she is approaching an intersection, exit, driveway, etc. In such cases, the vehicle will likely remain at the same speed and/or increase in speed.  On the other hand when the vehicle is approaching a turn, the signal will go on and the driver will usually begin to slow the vehicle.  Accordingly, another predetermined image capture event can include the driving activating a turn signal and decelerating (e.g., by removing 
pressure from the gas pedal).”}; & para [0044] about {“for example, upon a given street, by receiving data from the GPS sensor indicating a plurality of consecutive GPS location readings for the vehicle and computing the change in location over the change in time”}; & para [0084] about {“capturing real time images based upon their changing locations as they travel the busy 101 freeway ...... the images updated based upon the changing location of the user's vehicle as it moves along the freeway”};  which together are the same as claimed limitations above to include ‘a lane change’)     
(see at least:   Tafti ibidem and citations listed above & trajectory planning system 100 & paras [0058]-[0066]/FIG. 8 for teaching about an equation with multiple trajectories described therein to include disclosure about ‘a plurality of trajectories and at least one trajectory’; & paras [0095]-[0097] about {“[0095] The assessment of such changes in vehicle position over time can be done for collision checking by performing one or more of the following operations: ......[0096] The safe corridor calculation can assess: for each shortest path segment, dynamic targets are shifted with respect to the time it takes the host vehicle to reach that segment. ...... [0097] For process block 926 in FIG. 12, the local trajectory generation can assess: for each local trajectory candidate, collision checking is done based on shifting the dynamic targets with respect to host vehicle time to reach there.”};  which together are the same as claimed limitations above to include ‘a lane change’)         

Wheeler, Rosenberg and Tafti teach as disclosed above (for example but not limited to, Wheeler teaches about lane change in paras [0066] & [0089];  while Rosenberg teaches about change lanes in para [0036];  and Tafti teaches about lane fusion of trajectory in para [0045] & Tafti teaches about trajectory changes in para [0078]), but it may be argued that they may not explicitly disclose about ‘a lane change trajectory’.  However, to move this prosecution forward in view of this latest RCE amendment, Examiner notes that Takeda reference teaches it explicitly.          
(see at least:  Takeda Abstract & Summary of Invention in paras [0005]-[0016];  & para [0113] about {“The “upstream side” in the trajectory generated at the upstream side designates the action plan generating part 106 with reference to the first trajectory generating part 110. When the action plan generating part 106 determines that “the host vehicle travels in the center lane and changes lane to the right before a branching point,” the trajectory in which lane is changed to the left in the middle of traveling is determined by the first estimation selection part 116 as a low planning index number.  In addition, the trajectory in which the lane is changed leftward in the middle of the traveling is also evaluated low by the first estimation selection part 116 from a viewpoint of shortness of the trajectory. In addition, the “upstream side” designates the first trajectory generating part 110 with reference to the second trajectory generating part 120.  In the processing of the second trajectory generating part 120, it is determined that the planning index number is low when it is distant from the first trajectory generated by the first trajectory generating part 110.  For example, as the trajectory is not smoother and the trajectory is longer, the planning index number is evaluated lower by the second estimation selection part 126 of the second trajectory generating part 120.”};  & sub-section titled “Lane Change Event” in paras [0115]-[0124] about {“[0115] In addition, when a lane change event is performed, the first trajectory generating part 110 performs processing such as setting of a target position that is a target for lane change, determination of possibility of lane change, prediction of a future state, generation of a lane change trajectory, and trajectory estimation.  The target position may be, for example, a relative position set between two neighboring vehicles selected in the adjacent lane.   In addition, the first trajectory generating part 110 may perform the same processing even when a branching event or a merging event is performed. ……… [0119] The first trajectory candidate generating part 114 generates a plurality of first trajectory candidates that can be realized for lane change on the basis of the future state predicted by the first prediction part 112.  FIG. 10 is a figure showing an example of a positional relation between a host vehicle and neighboring vehicles when lane change of the host vehicle M is performed.  Description duplicating illustration in FIG. 9 will be omitted. In FIG. 10, the first trajectory candidate such as a trajectory OR is constituted by a plurality of combinations. …… [0120] Since the first trajectory candidate generating part 114 derives a lane-changeable duration P corresponding to a lane-changeable region, positional changes between the host vehicle M and the neighboring vehicles mA, mB and mC are classified.  Next, the first trajectory candidate generating part 114 determines a target position for lane change and a lane-changeable duration P on the basis of the positional changes between the neighboring vehicles mA, mB and mC predicted by the first prediction part 112. The first trajectory candidate generating part 114 determines a termination time of a lane-changeable duration on the basis of the predicted positional changes between the neighboring vehicles mA, mB and mC. ……… [0123] Next, the first trajectory candidate generating part 114 generates the trajectory OR for lane change, and determines whether the generated trajectory OR is a trajectory that satisfies setting conditions.  For example, the setting condition means that an acceleration, a deceleration, a steering angle, an assumed yaw rate, or the like, falls within a predetermined range at each of the trajectory points.  When the trajectories that satisfy the setting condition are generated, the first estimation selection part 116 selects a trajectory with high estimation among the trajectories that satisfy the setting condition. The first trajectory generating part 110 outputs information of the selected trajectory to the second trajectory generating part 120.  Meanwhile, when a trajectory that satisfies the setting condition is not generated, the first trajectory generating part 110 may perform processing or the like of resetting a standby state or a target position. ….. [0124] FIG. 11 is a figure showing an aspect in which the first trajectory candidate generating part 114 generates a trajectory.  For example, the first trajectory candidate generating part 114 generates a plurality of trajectories such that the host vehicle M is disposed between the neighboring vehicle mB and the neighboring vehicle mC at a certain time in the future while the host vehicle M does not interfere or come into contact with the neighboring vehicle mA.  For example, the first trajectory candidate generating part 114 smoothly connects the current position of the host vehicle M to a center of a lane to which lane change is to be performed and to an end point for lane change using a polynomial curve line such as a spline curve line or the like, & disposes a predetermined number of target positions K at equal intervals or non-equal intervals on the curve line.  The first estimation selection part 116 evaluates each trajectory using criteria for trajectory determination on the basis of the safety index number and the planning index number, which are described above, and selects a trajectory with high estimation (in FIG. 11, a trajectory formed by the target position K).”};  & sub-section titled “Traveling Control” in paras [0135]-[0141] about {“[0135] The traveling controller 130 sets a control mode to an automated driving mode or a manual driving mode under control by the control switching part 140, and controls control targets including some or all of the driving force output apparatus 90, the steering apparatus 92 and the brake apparatus 94 according to the set control mode. ……… [0137] In addition when an event is a lane change event, the traveling controller 130 determines a control amount of the electric motor in the steering apparatus 92 and a control amount of the ECU in the driving force output apparatus 90 according to the second trajectory generated by the second trajectory generating part 120.……… 
[0141] … Accordingly, the vehicle control device 100 can directly switch the control mode to the manual driving mode by an operation instantly performed by a driver without intervention of an operation of the selector switch 80 when a body such as a human or the like jumps into a roadway or the neighboring vehicle mA suddenly stops.  As a result, the vehicle control device 100 can respond to an emergency operation by the driver, and can increase safety during traveling.”};  which together are the same as claimed limitations above to include ‘a lane change trajectory’)             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wheeler, Rosenberg and Tafti with the teachings of Gross. The motivation to combine these references would be to provide a system for autonomous vehicles to use map data to determine some of the location/path information as well as supplement it with sensor data from sensors on a vehicle (see para [0004] of Wheeler), and to provide a method and system for storing and retrieving photographs from a web-accessible database, the database indexing photographs by location, orientation, as well as the time and date the photo was captured (see para [0006] of Rosenberg), and to provide systems and methods that perform efficient trajectory planning for various automated driver-assistance systems and that addresses various driving environments (see para [0004] of Tafti), and to provide a driving assisting device which includes an instructing means, a setting means, a determining means and a control means, wherein all these are configured in the automated driving of a vehicle (see para [0003] of Takeda).            


Wheeler, Rosenberg, Tafti and Takeda teach ---           
wherein, each trajectory of the plurality of trajectories is a path for the vehicle to 
autonomously move from a first spatiotemporal location on the map to a second 
spatiotemporal location on the map,          
[[,   and                       
wherein the lane change trajectory comprises a lane change edge for each lane change in the lane change trajectory;            
(see at least:   Wheeler ibidem and citations listed above; AND para [0116] about {“In some embodiments, the entities 950 of a geographical region 600 whose three dimensional positional data are included in a common feature vector are relevant for a particular lane on the road 910.  In other words, each feature vector is specific for a lane on the road 910.  For example, if a vehicle 150 is driving down a lane on the road 910, entities 950 that are relevant for that lane can include a sign that is facing the lane, a curb adjacent to the lane, a lane element that defines the edge of the lane, and the like.  Additional entities such as a stoplight that is facing a different lane or a curb on the opposite side of the road are not relevant for the lane on the road 910 & therefore, the three dimensional positional data of these additional entities would not be included in the feature vector for the lane.”}; & para [0122] about {“Lane relationships can be relationship information between entities (e.g., lane element, boundary, and signs).  For example, a lane relationship describes a relationship between the lane element and an additional entity.  Lane relationships for the lane element include lane elements to the left or right, lane elements in and out, signs associated with lane element (speed limit) or lane termination (stop).  Lane restrictions can indicate a direction, speed, type of lane (for example, a lane for going straight, a left turn lane, a right turn lane, an exit lane, and the like), restriction on crossing to the left, connectivity to other lanes, edge or road.”};  which together are the same as claimed limitations above to include ‘a lane change edge’)     
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above;  and para [0001] about {“The present disclosure generally relates to autonomous vehicles, and more particularly relates to systems and methods for trajectory planning in an autonomous vehicle.”}; & para [0008] about {“FIG. 1 is a block diagram illustrating an autonomous vehicle having a trajectory planning system, in accordance with various embodiments;”}; & para [0010] about {“FIGS. 3 and 4 are dataflow diagrams illustrating a trajectory planning system of the autonomous vehicle, in accordance with various embodiments;”}; & para [0027] about {“In various embodiments, the vehicle 10 is an autonomous vehicle and the 
trajectory planning system 100 is incorporated into the autonomous vehicle 10 (hereinafter referred to as the autonomous vehicle 10).  The autonomous vehicle 10 is, for example, a vehicle that is automatically controlled to carry passengers from one location to another.”}; & para [0043] about {“With reference to FIG. 3, and with continued reference to FIG. 1, a dataflow diagram illustrates various embodiments of the trajectory planning system 100 which may be embedded within the controller 34.  Various embodiments of the trajectory planning system 100 according to the present disclosure can include any number of sub-modules embedded within the controller 34.  As can be appreciated, the sub-modules shown in FIG. 3 can be combined and/or further partitioned to similarly perform trajectory planning.  Inputs to the trajectory planning system 100 may be received from the sensor system 28, received from other control modules (not shown) associated with the autonomous vehicle 10, received from the communication system 36, and/or determined/ modeled by other sub-modules (not shown) within the controller 34.”}; & paras [0046]-[0047] about {“The trajectory planner 100 processes the inputs in order to generate a trajectory output that in one embodiment satisfies the kinematic and dynamic constraints of the host vehicle as well as the free-space and road boundary constraints of the environment.  The generated trajectory includes a list of path waypoints along with a velocity profile for use by the longitudinal and lateral controller 110 in autonomous driving. ...... FIG. 4 depicts components within the trajectory planner 100 for an autonomous vehicle, in accordance with various embodiments.  The trajectory planner 100 generates a reference trajectory through component 120.  Component 120 uses scenario plan data, behavior control data, and host vehicle state data to generate a reference trajectory that assumes no obstacles.  The reference directory is generated relative to the host vehicle and allows the trajectory planner 100 to assess where the host vehicle is relative to other obstacles, such as other vehicles.”}; & paras [0070]-[0071] about {“FIG. 11 depicts at 800 the generation of a local trajectory 802 by component 128.  Multiple trajectories satisfying continuity conditions are planned to reach destination points on the smoothed trajectory at different look-ahead times. Local trajectory differs from the smooth trajectory in that it satisfies kinematic constraints, such as continuity in position, heading, curvature and velocity, for the host vehicle.  By adding the local trajectory processing, these constraints can be satisfied for the host vehicle. ...... The local trajectory can be determined based upon one or more of the following cost items: trajectory duration; offset from smooth trajectory; maximum lateral acceleration; and collision possibility.  The local trajectory 802 is provided to the longitudinal and lateral controller 110 for use in driving the host vehicle 202.”}; & Claim 18; which together are the same as claimed limitations above)   
(see at least:   Takeda ibidem and citations listed above to include ‘a lane change trajectory’)       


Wheeler, Rosenberg, Tafti and Takeda teach ---              
selecting, using the planning circuit, a trajectory of the plurality of trajectories for the vehicle to travel based on an initial vehicle trajectory of the vehicle,      
the selected trajectory comprises a stem, wherein the stem is a portion of the selected trajectory to which the vehicle is configured to adhere;   and        
causing, by a control circuit, the vehicle to move along the selected trajectory;               
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above; & para [0057] about {“FIG. 7 depicts at 400 the generation of a search graph by component 122.  The search graph contains nodes that are offset in the lateral direction from the centerline waypoint stations.  Line segments connect a node to its neighboring nodes.  For example, node 402 is connected via a line segment to neighboring node 404.  In general, each node is assumed to have the same velocity as its corresponding reference trajectory point.”}; & para [0060] about {“D.sub.ij.sup.o: Offset from the reference trajectory”}; & para [0062] about {“D.sub.ij.sup.d: Offset of the segments from the previous planned trajectory”}; which together are the same as claimed limitations above to include ‘a/the stem’; & Examiner notes that segment is a synonym for stem in this claim;  AND para [0050] about {“Component 126 smooths the trajectory path based upon the optimal path determined by component 124.  Component 126 designates a safe corridor around the optimal path for avoiding collision with other objects.  Curve smoothing operations are performed to reduce extent of curvature and curvature rate while filing the trajectory path.  Component 128 further refines the trajectory path by generating a local trajectory that satisfies certain criteria for reaching the desired destination point.  Such criteria can include trajectory duration, offset trajectory, etc.”}; & para [0055] about {“The trajectory planner 100 uses another coordinate system to further assess the host vehicle 202 with respect to other objects.  The station-lateral (S-L) coordinate system defines objects relative to "station" waypoints along the reference trajectory and how far away "laterally" is an object offset from the reference trajectory 302.  Designating objects in this manner relative to the host vehicle 202 helps handle more difficult driving scenarios, such as sharp curves on the road, intersections, roundabout, U-turns, etc.”}; which together are the same as claimed limitations above to include ‘selecting a trajectory’ & ‘the selected trajectory’)  
(see at least:   Takeda ibidem and citations listed above to include ‘a lane change trajectory’)       


Wheeler, Rosenberg, Tafti and Takeda teach ---              
wherein selecting a trajectory of the plurality of trajectories comprises selecting the lane 

change trajectory based at least on a weighted sum of a maneuver cost and a path length cost,               
wherein the maneuver cost comprises a value for each lane change edge,   and         
wherein each lane change edge comprises a path length cost based on a path length for each the lane change in the trajectory.          
(see at least:   Wheeler ibidem and citations listed above to include ‘a lane change edge’)     
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above; AND para [0006] about {“The search graph contains a grid of points for locating objects relative to a reference trajectory path.  The search graph uses a coordinate system that indicates lateral offsets of the objects relative to the reference trajectory path.  A trajectory path is determined that is optimal with respect to specific cost function.  The optimal trajectory path is provided to a controller in the vehicle for implementing the driving scenario plan.”};  & para [0049] about {“Component 124 takes the free-space constraints from the object fusion process 102 to determine an optimal trajectory path.  For performing the optimization, component 124 includes a cost function that accounts for one or more factors related to:  collision avoidance with static and dynamic objects on the road; degree of offset from the reference directory; etc.”};  & paras [0058]-[0067] about {“[0058] FIG. 8 depicts at 500 the generation of an optimal path by component 124.  The optimal path is one that best reaches a desired destination given the constraints and environmental factors.  The optimization approach uses a cost function to help identify a path 502 through the nodes that is optimal with respect to one or more driving factors.   These factors can include: a cost associated with possible collision with static and dynamic objects on the road; degree of offset from reference trajectory; required steering action; degree of deviation from the previously generated trajectory; etc.  The following provides an example of a cost function for each path through the search graph:        
D i = .Math. j .Math. .Math. ( α L .Math. D ij o D max o + α s .Math. D ij s D max s + α d .Math. D ij o D max d + α p .Math. D ij p D max p )          ……………………                                [0067] As an illustration of the cost function, the path for host vehicle 202 through node 504 has a high cost because the possibility of collision with target vehicle 208 is high.  In contrast, path 502 has a much lower cost because of the avoidance of the various objects within the environment.”};  & para [0082] about {“Step 3: For each path point P.sub.i,  define the cost function:         F.sub.i=w.sub.1C.sub.i.sup.2+w.sub.2(ΔC.sub.i).sup.2”};  which together are the same as claimed limitations above to include different cost functions above)                              (see at least:   Takeda ibidem and citations listed above to include ‘a lane change trajectory’)     



Dependent Claims 2-7 & 15-17 are rejected under 35 USC 103 as unpatentable 
over Wheeler in view of Rosenberg, Tafti and Takeda as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Wheeler, Rosenberg, Tafti and Takeda teach ---         
2.    The method of claim 1, wherein, traveling the selected trajectory comprises 
traveling at least the stem of the selected trajectory upon commencing travel of the 
selected trajectory.              
(see at least:   Wheeler ibidem and citations listed above; & para [0099] about {“According to an embodiment, as illustrated in FIG. 6A, each geographic region has a buffer of a predetermined width around it.  The buffer comprises redundant map data around all 4 sides of a geographic region (in the case that the geographic region is bounded by a rectangle).  FIG. 6A shows a boundary 620 for a buffer of 50 meters around the geographic region 600A & a boundary 630 for buffer of 100 meters around the geographic region 600A. Including buffer zones around geographic regions is beneficial when an HD map is used by a vehicle 150.  For example, the vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region when the vehicle crosses a threshold distance within this buffer.  As shown in FIG. 6B, a vehicle starts at location 650A in the geographical region 600A.  The vehicle traverses along a route to reach a location 650B where it cross the boundary of the geographical region 610 but stays within the boundary 620 of the buffer.  Accordingly, the vehicle computing system 120 continues to use the geographical region 610A as the current geographical region of the vehicle.  Once the vehicle crosses the boundary 620 of the buffer at location 650C, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 600B from 600A.  The use of a buffer prevents rapid switching of the current geographical region of a vehicle as a result of the vehicle travelling along a route that closely tracks a boundary of a geographical region.”};  which together are the same as claimed limitations above)       
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)   
(see at least:   Takeda ibidem and citations listed above)         



With respect to Claim 3, Wheeler, Rosenberg, Tafti and Takeda teach ---        
3.    The method of claim 2, further comprising selecting a subsequent trajectory for the 
vehicle to travel after traveling the stem of the trajectory.           
(see at least:   Wheeler ibidem and citations listed above; & para [0099] about {“According to an embodiment, as illustrated in FIG. 6A, each geographic region has a buffer of a predetermined width around it.  The buffer comprises redundant map data around all 4 sides of a geographic region (in the case that the geographic region is bounded by a rectangle).  FIG. 6A shows a boundary 620 for a buffer of 50 meters around the geographic region 600A and a boundary 630 for buffer of 100 meters around the geographic region 600A. Including buffer zones around geographic regions is beneficial when an HD map is used by a vehicle 150.  For example, the vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region when the vehicle crosses a threshold distance within this buffer.  As shown in FIG. 6B, a vehicle starts at location 650A in the geographical region 600A.  The vehicle traverses along a route to reach a location 650B where it cross the boundary of the geographical region 610 but stays within the boundary 620 of the buffer.  Accordingly, the vehicle computing system 120 continues to use the geographical region 610A as the current geographical region of the vehicle.  Once the vehicle crosses the boundary 620 of the buffer at location 650C, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 600B from 600A.  The use of a buffer prevents rapid switching of the current geographical region of a vehicle as a result of the vehicle travelling along a route that closely tracks a boundary of a geographical region.”};  which together are same as claimed limitations above)     
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)   
(see at least:   Takeda ibidem and citations listed above) 



With respect to Claim 4, Wheeler, Rosenberg, Tafti and Takeda teach ---        
4.    The method of claim 3, wherein the subsequent trajectory originates from an end of the stem of the selected trajectory.                 
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above; & para [0054] about {“FIG. 6 illustrates at 300 the generation of a reference trajectory 302 by component 120.  The reference trajectory 302 includes a reference path (e.g., an initial path to follow) and is generated assuming no obstacles.  An X-Y coordinate system is imposed upon the environment to allow the objects in the environment to be numerically positioned along an X-axis and a Y-axis with the host vehicle 202 being positioned at the origin.  Both axes in this examples are measured in the units of a distance (e.g., meters).”}; & para [0057] about {“FIG. 7 depicts at 400 the generation of a search graph by component 122.  The search graph contains nodes that are offset in the lateral direction from the centerline waypoint stations.  Line segments connect a node to its neighboring nodes.  For example, node 402 is connected via a line segment to neighboring node 404.  In general, each node is assumed to have the same velocity as its corresponding reference trajectory point.”};   which together are the same as claimed limitations above)    
(see at least:   Takeda ibidem and citations listed above)          



With respect to Claim 5, Wheeler, Rosenberg, Tafti and Takeda teach ---        
5.    The method of claim 1, wherein each trajectory of the plurality of trajectories includes a respective stem representing a respective portion of a respective path represented by the corresponding trajectory to which the vehicle is configured to adhere.               
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above; & para [0072] about {“FIG. 12 depicts at 900 a flowchart illustrating an operational scenario for trajectory planning.  The operational scenario 900, in this example, begins at decision block 904 as indicated by start block 902.  Decision block 904 inquires whether sufficient time has elapsed since the last trajectory planning determination.  As an illustration, the planning time can be set for every 20-50 milliseconds depending upon the vehicle's environment.”};  & para [0096] about {“For process block 920 in FIG. 12, the optimal path generation can assess: for each search graph segment, virtual potential field is calculated based on moving the dynamic targets with respect to the time it takes the host vehicle to reach that segment.  The safe corridor calculation can assess: for each shortest path segment, dynamic targets are shifted with respect to the time it takes the host vehicle to reach that segment.”};  which together are the same as claimed limitations above)           
(see at least:   Takeda ibidem and citations listed above) 



With respect to Claim 6, Wheeler, Rosenberg, Tafti and Takeda teach ---        
6.    The method of claim 1, wherein the graph of the driving environment of the vehicle 
represents a smaller geographic area compared to the map of the geographic region.      
(see at least:   Wheeler ibidem and citations listed above; & para [0006] about {“In particular embodiments, the autonomous vehicle processes the sensor data by representing the LiDAR sensor data as images.  Each pixel in an image representation represents a location of the environment around the autonomous vehicle.  Each pixel value of an image representation represents a range value or an intensity value at that location of the environment represented by the pixel.”}; & paras [0021]-[0023] about {“FIG. 9A illustrates example coordinates used to define positions of entities in geographic regions, according to an embodiment.......FIG. 9B depicts example codes used to represent an entity in a geographic region, according to the embodiment shown in FIG. 9A. ...... FIG. 9C is a flow diagram for encoding entities in a geographic region, according to an embodiment.”}; & paras [0028]-[0029] about {“Embodiments described herein further relate to methods of expressing positions of entities (e.g., road signs, road lanes, zones, and the like) in relation to a reference centerline within geographical regions of the HD map.  HD maps generated using this method consume reduced amounts of computational storage. ...... Once an HD map is generated, the HD map for a large geographic region may not fit on the local storage of a vehicle.  Embodiments described herein further relate to methods of providing the necessary portion of an HD map to an autonomous vehicle that allows the vehicle to determine its current location in the HD map, determine the entities on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc.”}; & paras [0030]-[0031] about {“Embodiments of the invention allow safe navigation for an autonomous vehicle by providing high latency, for example, 10-20 milliseconds or less for providing a response to a request; high precision in terms of location, i.e., precision within 5 cm or less; freshness of data by ensuring that the map is updated to reflect changes on the road within a reasonable time frame; and storage efficiency by minimizing the storage needed for the HD Map. ...... FIG. 1 shows the overall system environment of an HD map system 110 interacting with multiple vehicles, according to an embodiment.  The HD map system environment 100 includes an online HD map system 110 that interacts with a plurality of vehicles 150.  The vehicles 150 may be autonomous vehicles but are not required to be.  The online HD map system 110 receives sensor data captured by sensors of the vehicles, and combines the data received from the vehicles 150 to generate and maintain HD maps.  The online HD map system 110 sends HD map data to the vehicles for use in driving the vehicles.”}; & paras [0033]-[0034]; & para [0036] about {“The online HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 375 of the vehicle.  If the online HD map system 110 determines that the vehicle does not have a certain portion of the HD map stored locally in the local HD map store 375, the online HD map system 110 sends that portion of the HD map to the vehicle.  If the online HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle.  This allows the online HD map system 110 to minimize the amount of data that is communicated with the vehicle and also to keep the HD map data stored locally in the vehicle updated on a regular basis.”}; & paras [0062]-[0063] about {“Thus, as a vehicle 150 is driving within a geographical region, a portion of the HD map that corresponds to the geographical region is provided to the vehicle 150 to control the vehicle 150.......As shown in FIG. 3, the vehicle computing system 120 comprises a perception module 310, prediction module 315, planning module 320, a control module 325, a local HD map store 375, an HD map system interface 380, and an HD map application programming interface (API) 305.”}; & para [0070] about {“As an example, the HD map system interface 380 receives compressed map data, which can be a geographical region of the HD map that the vehicle 150 is traveling towards, from the online HD map system 110.  The HD map system interface 380 can process the compressed map data and locally store the map data in the local HD map store 375.  The local HD map store 375 stores map data in a format specified by the HD Map system 110.”}; & paras [0071]-[0076], [0078]-[0079] &  [0089]-[0092];  which together are the same as claimed limitations above)      
(see at least:   Rosenberg ibidem and citations listed above; & paras [0009]-[0014]; & para [0026] about {“As exemplarily illustrated, captured images depict a first-person driver's eye view of a location that the driver is looking for in the distance.  Accordingly, the image-enhanced vehicle navigation system allows users to preview specific views they will see from their own vehicle (e.g., an automobile such as a car) when they reach a particular location.  The particular location may be final or destination location of a driving route or an intermediate location between a current location of the vehicle and the destination location (e.g., at a location where they need to make a turn, take an exit, or otherwise take some driving action or monitor their progress along a driving route).”}; & para [0037] about {“In another embodiment, the local processor may be adapted to access a location database containing locations of streets, intersections, exits, etc., determine the current location of the vehicle, and instruct the camera to capture an image if it is determined that the vehicle is approaching a location within the location database.  The location database may be stored in memory either aboard the vehicle or accessible to the local processor aboard the vehicle.”};  which together are the same as claimed limitations above)    
(see at least:   Tafti ibidem and citations listed above; & paras [0035]-[0036], [0039]-[0041] & [0050]-[0052]; & paras [0070]-[0071] about {“FIG. 11 depicts at 800 the generation of a local trajectory 802 by component 128.  Multiple trajectories satisfying continuity conditions are planned to reach destination points on the smoothed trajectory at different look-ahead times. Local trajectory differs from the smooth trajectory in that it satisfies kinematic constraints, such as continuity in position, heading, curvature and velocity, for the host vehicle.  By adding the local trajectory processing, these constraints can be satisfied for the host vehicle. ...... The local trajectory can be determined based upon one or more of the following cost items: trajectory duration; offset from smooth trajectory; maximum lateral acceleration; and collision possibility.  The local trajectory 802 is provided to the longitudinal and lateral controller 110 for use in driving the host vehicle 202.”}; which together are the same as claimed limitations above)         
(see at least:   Takeda ibidem and citations listed above) 



With respect to Claim 7, Wheeler, Rosenberg, Tafti and Takeda teach ---        
7.    The method of claim 6, wherein the graph of the driving environment of the vehicle comprises more driving details about the geographic area compared to driving details about the geographic area included in the map of the geographic region.         
(see at least:   Wheeler ibidem and citations listed above; & sub-section titled: ‘Geographical Regions in HD Maps’ in paras [0095]-[0099]; & sub-section titled: ‘Representation of Information in HD Maps’ in paras [0100]-[0106];  which together are the same as claimed limitations above)         
(see at least:   Rosenberg ibidem and citations listed above; & paras [0041]-[0042] about {“Accordingly, the local processor of the image capture system may contain circuitry adapted to cause captured images and the correlation data to be stored within the image database.  As will be described in greater detail below, correlation data can include location data(e.g., data indicating the GPS location of the vehicle, the street index (e.g., name) upon which the vehicle was located, etc.), the direction data indicating the direction of travel of the vehicle (e.g., with respect to the earth or with respect to a street upon which the vehicle was located), environmental data indicating environmental conditions (e.g., light data indicating lighting conditions, weather data indicating weather conditions, season data indicating seasonal conditions, traffic data indicating traffic conditions, etc.), and other data indicating date, time, vehicle speed, and the like, or combinations thereof.......In one embodiment, the correlation data describing data the GPS location of a vehicle includes the actual GPS location of the vehicle when the image was captured and/or a link to the GPS location of the vehicle when the image was captured. Accordingly, the local processor may contain circuitry adapted to store captured images and along with data indicating the GPS location of the vehicle when the digital image was captured.  In another embodiment, the corresponding GPS location may be provided in the form of longitude & latitude coordinates or may be converted into any other spatial coordinate format when storing & accessing image data.  In yet another embodiment, altitude data (which is also accessible from GPS data) may also be used to increase locative accuracy, for example, on streets that wind up and down steep hills.”}; & paras [0044]-[0053],  [0055], [0057]-[0064] & [0071]-[0073];  which together are the same as claimed limitations above)      
(see at least:   Tafti ibidem and citations listed above; & para [0076] about{“If the optimal path is valid, then processing continues at process block 924.  Process block 924 generates a smooth trajectory that seeks to minimize the curvature and curvature rate along a path within the safe corridor. At process block 926, the local trajectory is determined based upon the smooth trajectory as well as seeking to satisfy continuity conditions for reaching the destination points at different look-ahead times.  Continuity positions can include such items as continuity in position, heading, curvature as well as velocity and acceleration of the host vehicle.  If the local trajectory is not valid as determined by decision block 928, then processing continues at decision block 904.  If the local trajectory is valid, then process block 930 provides the local trajectory to the controller.”};  which together are the same as claimed limitations above)       
(see at least:   Takeda ibidem and citations listed above)         



With respect to Claim 15, Wheeler, Rosenberg, Tafti and Takeda teach ---        
15.    The method of claim 1, wherein generating the graph comprises assigning a 
weight to a respective trajectory of the plurality of trajectories, the weight representing resources consumed by the vehicle to travel the respective trajectory.        
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above; & para [0072] about {“In such an embodiment, images associated with data indicative of a high GPS location confidence level may be assigned a higher priority than images that are associated with data indicative of a low GPS location confidence level.  In this way, the images that are associated with higher GPS location confidence levels are more likely to be kept within and/or added to the one or more centralized image databases than images that are associated with lower GPS location confidence levels.”};  which are the same as claimed limitations above to include ‘a weight to a respective trajectory’)     
(see at least:   Tafti ibidem and citations listed above; & para [0096] about {“For process block 920 in FIG. 12, the optimal path generation can assess: for each search graph segment, virtual potential field is calculated based on moving the dynamic targets with respect to the time it takes the host vehicle to reach that segment.  The safe corridor calculation can assess: for each shortest path segment, dynamic targets are shifted with respect to the time it takes the host vehicle to reach that segment.”}; which are the same as claimed limitations above to include ‘a weight to a respective trajectory’)    
(see at least:   Takeda ibidem and citations listed above)       



With respect to Claim 16, Wheeler, Rosenberg, Tafti and Takeda teach ---        
16.    The method of claim 15, wherein assigning the weight to the respective trajectory comprises assigning a greater weight to a trajectory representing a lane change in a short road block compared to a weight assigned to a trajectory representing the lane change in a comparatively longer road block.           
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above to include ‘a weight to a respective trajectory’)     
(see at least:   Tafti ibidem and citations listed above to include ‘a weight to a respective trajectory’)        
(see at least:   Takeda ibidem and citations listed above)        



With respect to Claim 17, Wheeler, Rosenberg, Tafti and Takeda teach ---        
17.    The method of claim 1, wherein the initial vehicle trajectory represents a location 
and a travel direction of the vehicle at a time instant of selecting the trajectory.       
(see at least:   Wheeler ibidem and citations listed above; & para [0026] about {“Embodiments describe the generation of HD maps containing spatial geometric information (e.g., three dimensional positional data) about the roads on which an autonomous vehicle can travel.  Accordingly, the generated HD maps include the information necessary for an autonomous 
vehicle to navigate safely without human intervention.”}; & para [0028] about {“Embodiments described herein further relate to methods of expressing positions of entities (e.g., road signs, road lanes, zones, and the like) in relation to a reference centerline within geographical regions of the HD map.  HD maps generated using this method consume reduced amounts of computational storage.”}; & para [0029] about {“Embodiments described herein further relate to methods of providing the necessary portion of an HD map to an autonomous vehicle that allows the vehicle to determine its current location in the HD map, determine the entities on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc.   Examples of physical constraints include physical obstacles, such as walls, and examples of legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops.”}; & para [0066] about {“The planning module 320 receives the information describing the surroundings of the vehicle from the prediction module 315, the route 340 that determines the destination of the vehicle, and the path that the vehicle 150 
should take to get to the destination.”}; & para [0067] about {“The path taken by the vehicle to go from point A to point B may depend on the current speed and direction of the vehicle as well as the location of point B with respect to point A.”}; & paras [0074]-[0078],[0091],[0097]-[0099],[0101]-[0111],[0116]-[0117] & [0121]-[0122]; which together are the same as claimed limitations above to include ‘a location’& ‘a travel direction’)      
(see at least:   Rosenberg ibidem and citations listed above; & para [0009] about {“One exemplary embodiment disclosed herein provides a method of presenting images to a user of a vehicle navigation system that includes accessing location data indicating a particular location included within a route determined by a vehicle navigation system and accessing direction data corresponding to the location data.  The accessed direction data indicates a particular direction in which a user's vehicle will be traveling when the user's vehicle reaches the particular location via the route.”}; & para [0010] about {“The method further includes storing the captured image correlated with the location and direction data within a data memory and transmitting the stored captured image to a user's vehicle navigation system.  The stored captured image can be transmitted to a vehicle navigation system of a second vehicle when the second vehicle is following a route that is predicted 
to approach the location along the direction of travel.”}; & para [0011] about {“The local processor contains circuitry that is adapted to access location data indicating a particular location included within a route, access direction data corresponding to the location data and indicating a particular direction in which the vehicle will be traveling when the user's vehicle reaches the particular location via the route, obtain a captured image based on the accessed location and direction data, and drive the display screen to display the obtained image.”}; & para [0013] about {“Still another exemplary embodiment disclosed herein provides a method of presenting images to a user of a vehicle navigation system that includes accessing location data indicating a particular location included within a route determined by a vehicle navigation system and accessing direction data corresponding to the location data.  The accessed direction data indicates a particular direction in which a user's vehicle will be traveling when the user's vehicle reaches the particular location via the route.”}; & para [0014] about {“The local processor contains circuitry is adapted to access location data indicating a particular location included within a route, access direction data corresponding to the location data and indicating a particular direction in which the vehicle will be traveling when the user's vehicle reaches the particular location via the route, obtain a captured image based on the accessed location and direction data, and drive the display screen to display the obtained image.”}; & paras [0024],[0026],[0036],[0044],[0052]-[0053],[0059]-[0060], [0064] & [0084]-[0085]; which together are the same as claimed limitations above to include ‘a location’ and ‘a travel direction’)    
(see at least:   Tafti ibidem and citations listed above; & para [0005] about {“The search graph contains a grid of points for locating objects and is used to determine a trajectory path for the vehicle.”}; & para [0006] about {“The search graph contains a grid of points for locating objects relative to a reference trajectory path.  The search graph uses a coordinate system that indicates lateral offsets of the objects relative to the reference trajectory path.”}; & para [0033] about {“In various embodiments, one or more instructions of the controller 34 are embodied in the trajectory planning system 100 and, when executed by the processor 44, generates a trajectory output that addresses kinematic and dynamic constraints of the environment.   For example, the instructions receive as input process sensor and map data.  The instructions perform a graph-based approach with a customized cost function to handle different road scenarios in both urban and highway roads.”}; & para [0045] about {“Scenario plan process 104 provides as input to the trajectory planning system 100 road boundary constraints using map data and lane fusion along with a reference trajectory assuming obstacle-free environments.  Behavior control process 106 provides high-level behavioral instructions considering all traffic participants and scenarios.  Additionally, host vehicle (HV) state process 108 provides position and kinematic constraints for the current state of the host vehicle.  Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.”};  and paras [0047] & [0049]; & para [0050] about {“Component 126 smooths the trajectory path based upon the optimal path determined by component 124.  Component 126 designates a safe corridor around the optimal path for avoiding collision with other objects.  Curve smoothing operations are performed to reduce extent of curvature and curvature rate while filing the trajectory path.  Component 128 further refines the trajectory path by generating a local trajectory that satisfies certain criteria for reaching the desired destination point.  Such criteria can include trajectory duration, offset trajectory, etc.”}; & paras [0057]-[0058] about {“FIG. 7 depicts at 400 the generation of a search graph by component 122.  The search graph contains nodes that are offset in the lateral direction from the centerline waypoint stations.  Line segments connect a node to its neighboring nodes.  For example, node 402 is connected via a line segment to neighboring node 404.  In general, each node is assumed to have the same velocity as its corresponding reference trajectory point. ...... FIG. 8 depicts at 500 the generation of an optimal path by component 124.  The optimal path is one that best reaches a desired destination given the constraints and environmental factors.  The optimization approach uses a cost function to help identify a path 502 through the nodes that is optimal with respect to one or more driving factors.  These factors can include: a cost associated with possible collision with static and dynamic objects on the road; degree of offset from reference trajectory; required steering action; degree of deviation from the previously generated trajectory; etc.”}; & para [0070] about {“FIG. 11 depicts at 800 the generation of a local trajectory 802 by component 128.  Multiple trajectories satisfying continuity conditions are planned to reach destination points on the smoothed trajectory at different lookahead times.  Local trajectory differs from the smooth trajectory in that it satisfies kinematic constraints, such as continuity in position, heading, curvature and velocity, for the host vehicle.  By adding the local trajectory processing, these constraints can be satisfied for the host vehicle.”}; & para [0076] about {“Process block 924 generates a smooth trajectory that seeks to minimize the curvature and curvature rate along a path within the safe corridor.  At process block 926, the local trajectory is determined based upon the smooth trajectory as well as seeking to satisfy continuity conditions for reaching the destination points at different lookahead times.  Continuity positions can include such items as continuity in position, heading, curvature as well as velocity and acceleration of the host vehicle.  If the local trajectory is not valid as determined by decision block 928, then processing continues at decision block 904.  If the local trajectory is valid, then process block 930 provides the local trajectory to the controller.”}; & para [0078] about {“The operational scenario depicted in FIG. 12 includes a trajectory planning method which is computationally efficient through its geometric approach and also generic as it can be used in a wide range of road scenarios including low-speed with sharp curve/turn for urban and high-speed driving for highway roads.  Additionally, the planning method of the operational scenario is reactive to changes in the host vehicle's dynamics as well as in other dynamic objects on the roads.  The resulting trajectory in this operational scenario follows the rules of traffic, is safe within the road boundaries, and considers host vehicle non-holonomic motion constraints as well as dynamic constraints such as maximum lateral acceleration/jerk.”};  which together are the same as claimed limitations above to include ‘a location’ and ‘a travel direction’)       
(see at least:   Takeda ibidem and citations listed above)          




Dependent Claims 8-14 & 18 are rejected under 35 USC 103 as unpatentable over Wheeler in view of Rosenberg, Tafti and Takeda as applied to the rejection of Claims 1-7 & 15-17 above, and further in view of Pub. No. US 2018/ 0150080 filed by Gross et al. (hereinafter “Gross”), and as described below for each claim/ limitation.             

With respect to Claim 8, Wheeler, Rosenberg, Tafti and Takeda teach ---        
8.    The method of claim 1, wherein a first trajectory of the plurality of trajectories represents a path for the vehicle to travel in a lane, and wherein generating a trajectory 
of the plurality of trajectories comprises:        
identifying, within a geographic area represented by the driving environment, a lane of the at least one lane;       
(see at least:   Wheeler ibidem and citations listed above; & paras [0028]-[0029] about {“Embodiments described herein further relate to methods of expressing positions of entities (e.g., road signs, road lanes, zones, and the like) in relation to a reference centerline within geographical regions of the HD map.  HD maps generated using this method consume reduced amounts of computational storage. ...... Examples of physical constraints include physical obstacles, such as walls, and examples of legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops.”}; & para [0031]; & paras [0034]-[0036] about {“The vehicles processes sensor data captured while driving along various routes and send it to the online HD map system 110.  The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving....  For example, if an autonomous vehicle needs to drive along a route, the vehicle computing system 120 of the autonomous vehicle provides information describing the route being travelled to the online HD map system 110.  In response, the online HD map system 110 provides the required HD maps for driving along the route....... If the online HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle.  This allows the online HD map system 110 to minimize the amount of data that is communicated with the vehicle and also to keep the HD map data stored locally in the vehicle updated on a regular basis.”}; & para [0063] about {“The planning module 320 receives the information describing the surroundings of the vehicle from the prediction module 315, the route 340 that determines the destination of the vehicle, and the path that the vehicle 150 should take to get to the destination.  The planning module 320 uses the information from the prediction module 315 and the route 340 to plan a sequence of actions that the vehicle needs to take within a short time interval, for example, within the next few seconds....... The plan may determine the subsequent action of the vehicle 150, for example, whether the vehicle 150 performs a lane change, a turn, acceleration by increasing the speed or slowing down, and so on.”}; & para [0072] about {“Thus, the HD map system interface 380 stores the global coordinates of each entity in the geographical region of the HD map in the local HD map store 375.  As used hereafter, an entity in the HD map includes, but is not limited to, any one of a lane line, a lane element, a navigable surface boundary (e.g., a lane boundary), a stop or yield line, a zone (e.g., a cross walk or "keep clear" region), a traffic light, or a road sign.”}; & para [0074] about {“Thus, the HD map system interface 380 stores the global coordinates of each entity in the geographical region of the HD map in the local HD map store 375.  As used hereafter, an entity in the HD map includes, but is not limited to, any one of a lane line, a lane element, a navigable surface boundary (e.g., a lane boundary), a stop or yield line, a zone (e.g., a cross walk or "keep clear" region),a traffic light, or a road sign.”}; & paras [0075]-[0076] about {“The fetch-lanes API provide lane information relative to the vehicle and the fetch-features API.  The fetch-lanes API receives as input a location, for example, the location of the vehicle specified using latitude and longitude of the vehicle and returns lane information relative to the input location.  The fetch-lanes API may specify a distance parameters indicating the distance relative to the input location for which the lane information is retrieved.  The fetch-features API receives information identifying one or more lane elements and returns landmark features relative to the specified lane elements.  The landmark features include, for each landmark, a spatial description that is specific to the type of landmark. ...... The fetch-navigable-surfaces API receives as input, identifiers for one or more lane elements and returns navigable boundaries for the specified lane elements.  The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location.”}; & para [0091] about {“The landmark map comprises information describing lanes including spatial location of lanes and semantic information about each lane.  The spatial location of a lane comprises the geometric location in latitude, longitude and elevation at high precision, for example, at or below 10 cm precision.  The semantic information of a lane can include driving restrictions such as a driving direction, a speed limit, type of lane (for example, a lane for going straight, a left turn lane, a right turn lane, an exit lane, and the like), a restriction on crossing in a direction (e.g., to the left or to the right), restriction on a connectivity to other lanes, a weight limit on the road, a time during which a driving restriction is to be enforced, and so on.”}; & para [0103] about {“FIG. 7 illustrates lane representations in an HD map, according to an embodiment.  In one embodiment, the region depicted in FIG. 8 is a geographical region 600 of an HD map. Here, the geographical region 600 includes a traffic intersection. ......Therefore, the online HD map system 110 stores a lane-centric representation of data that represents the relationship of the lane to the entity so that the vehicle can efficiently extract the entity given a lane that the vehicle is driving within.”}; & para [0104] about {“The HD map represents portions of the lanes as lane elements.  A lane element specifies the boundaries of the lane and various constraints including the legal direction in which a vehicle can travel within the lane element, the speed with which the vehicle can drive within the lane element, whether the lane element is for left turn only, or right turn only, and so on. The HD map system 110 represents a lane element as a continuous geometric portion of a single lane.  The HD map includes objects or data structures representing lane elements that comprise information representing geometric boundaries of the lanes; driving direction along the lane; vehicle restriction for driving in the lane, for example, speed limit, relationships with connecting lanes including incoming and outgoing lanes; a termination restriction, for example, whether the lane ends at a stop line, a yield sign, or a speed bump;”}; & paras [0105]-[0106] &[0111];  which together are the same as claimed limitations above)  
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)   
(see at least:   Takeda ibidem and citations listed above)        


Wheeler, Rosenberg, Tafti and Takeda teach ---        
identifying, within the lane, a starting node representing (a starting spatiotemporal location) and an ending node representing (an ending spatiotemporal location);   and     
generating an edge from the starting node to the ending node, the edge representing a trajectory between (the starting spatiotemporal location) and (the ending spatiotemporal location).              
(see at least:   Wheeler ibidem and citations listed above; & para [0104] about {“A lane element specifies the boundaries of the lane and various constraints including the legal direction in which a vehicle can travel within the lane element, the speed with which the vehicle can drive within the lane element, whether the lane element is for left turn only, or right turn only, and so on. The HD map system 110 represents a lane element as a continuous geometric portion of a single lane.  The HD map includes objects or data structures representing lane elements that comprise information representing geometric boundaries of the lanes; driving direction along the lane; vehicle restriction for driving in the lane, for example, speed limit, relationships with connecting lanes including incoming and outgoing lanes; a termination restriction, for example, whether the lane ends at a stop line, a yield sign, or a speed bump;”}; & para [0122] about {“Lane restrictions can indicate a direction, speed, type of lane (for example, a lane for going straight, a left turn lane, a right turn lane, an exit lane, and the like), restriction on crossing to the left, connectivity to other lanes, edge or road.”}; & para [0149] about {“Referring to the particular entity of a road boundary (e.g., a boundary line), assuming 400 samples over the length of a mile, a total of 1600 bytes/mile is needed to encode the road boundary over the mile of road.”}; which together are the same as claimed limitations above to include ‘an edge’)      
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above; & para [0045] about {“Scenario plan process 104 provides as input to the trajectory planning system 100 road boundary constraints using map data and lane fusion along with a reference trajectory assuming obstacle-free environments.”}; & para [0046] about {“The trajectory planner 100 processes the inputs in order to generate a trajectory output that in one embodiment satisfies the kinematic and dynamic constraints of the host vehicle as well as the free-space and road boundary constraints of the environment.”}; & para [0078] about {“The resulting trajectory in this operational scenario follows the rules of traffic, is safe within the road boundaries, and considers host vehicle non-holonomic motion constraints as well as dynamic constraints such as maximum lateral acceleration/jerk.”};  which together are the same as claimed limitations above to include ‘an edge’)    
(see at least:   Takeda ibidem and citations listed above)         

Wheeler, Rosenberg, Tafti and Takeda teach as disclosed above, but they may not explicitly disclose about ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’.  However, Gross teaches them explicitly.         
(see at least:  Gross Abstract & Summary in paras [0005]-[0024]; & para [0005] about {“The method further includes defining, within a spatiotemporal path space associated with the region of interest and the planning horizon, a set of obstacle regions corresponding to the set of predicted paths, and defining a plurality of decision points for each of the obstacle regions.”}; & para [0012] about {“The path space definition module configured to define, within a spatiotemporal path space associated with the region of interest and the planning horizon, a set of obstacle regions corresponding to the set of predicted paths, and define a plurality of decision points for each of the obstacle regions.”}; & para [0019] about {“The processor further defines, within a spatiotemporal path space associated with the region of interest and the planning horizon, a set of obstacle regions corresponding to the set of predicted paths; defines a plurality of decision points for each of the obstacle regions; defines a directed graph based on the plurality of decision points and a cost function applied to a set of path segments interconnecting the decision points; and performs, with a processor, a search of the directed graph to determine a selected path.”}; & para [0043] about {“With reference to FIG. 1, a path planning system shown generally as 100 is associated with a vehicle (or "AV") 10 in accordance with various embodiments.  In general, path planning system (or simply "system") 100 allows for selecting a path for AV 10 by determining the predicted paths of objects likely to intersect a region of interest, then generating and searching within a directed graph corresponding to decision points associated with obstacle regions that are defined within a spatiotemporal path space.”}; & paras [0071]-[0072] about {“In various embodiments, all or parts of the path planning system 100 may be included within the computer vision system 74, the positioning system 76, the guidance system 78, and/or the vehicle control system 80.  As mentioned briefly above, the path planning system 100 of FIG. 1 is configured to select a path for AV 10 by determining the predicted paths of objects likely to intersect a region of interest (e.g., a lane through which AV 10 must travel to merge with traffic), then generating and searching within a directed graph corresponding to decision points associated with obstacle regions that are defined within a spatiotemporal path space..... Referring to FIG. 4, an exemplary path planning system generally includes a spatiotemporal decision-point solver module (or simply "solver module") 420 that takes as its input sensor data 401 (e.g., optical camera data, lidar data, radar data, etc.) and produces an output 461 specifying a selected path that takes AV 10 through a region of interest while avoiding moving objects (e.g., other vehicles) whose paths might intersection the region of interest during some predetermined time interval, e.g., a "planning horizon".”}; & para [0074] about {“Module 450 is generally configured to define, within a spatiotemporal path space associated with the region of interest and the planning horizon, a set of obstacle regions corresponding to the set of predicted paths and a plurality of decision points for each of the obstacle regions.”}; & para [0075] about {“For reasons that will be discussed below, spatiotemporal decision-point solver module 420 may also be referred to herein by the shorthand phrase "trumpet solver module".”}; & paras [0083]-[0084] about {“Once the region of interest and possible obstacles are determined, a spatiotemporal path space is then defined by module 450 (at 503) based on the planning horizon and the region of interest.  In accordance with one embodiment, the spatiotemporal path space is a planar Cartesian space (R.sup.2) in which one axis corresponds to the future travel distance (d) along the intended path of AV, and another axis corresponds to time (t). ...... FIG. 8 presents a path planning visualization (or simply "visualization") 801 illustrating a spatiotemporal path space (or simply "space") 850 representing a region in which possible path segments (for AV 10 of FIG. 7) may be defined, as described in further detail below.”}; & para [0089] about {“Referring again to FIG. 5, one or more obstacle regions are defined within the spatiotemporal path space (at 504) by module 450.  These obstacle regions are configured to specify the estimated future positions of each of the objects identified at 502 relative to AV 10 with respect to both time and position.”}; & para [0091] about {“Once the obstacle regions (e.g., regions 910 and 920) have been defined, system 100 then defines (at 505) decision points (within the spatiotemporal path space) for one or more of the obstacle regions.  As used herein, the term "decision point" means a point on the perimeter of (or within some predetermined distance of) an obstacle region as defined previously at 504. ...... In various embodiments, the decision points are defined at (or near) a point on the obstacle region that is a minimum with respect to time (e.g., the left-most point in a spatiotemporal space as described above), a maximum with respect to time, a minimum with respect to distance (i.e., the topmost point in a spatiotemporal space as described above), and/or a maximum with respect to distance.  That is, the left and right boundaries substantially correspond to the end of the points where vehicles 601 and 602 would likely interfere with AV 10.”}; & Claims 1/8/15;  which together are the same as claimed limitations above to include ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)     
Examiner notes that Gross also teaches about other limitations such as cost functions as disclosed in paras [0074], [0094], [0098]-[0099] & [0104]-[0105].          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wheeler, Rosenberg, Tafti and Takeda with the teachings of Gross. The motivation to combine these references would be to provide a system for autonomous vehicles to use map data to determine some of the location/ path information as well as supplement it with sensor data from sensors on a vehicle (see para [0004] of Wheeler), and to provide a method and system for storing and retrieving photographs from a web-accessible database, the database indexing photographs by location, orientation, as well as the time and date the photo was captured (see para [0006] of Rosenberg), and to provide systems and methods that perform efficient trajectory planning for various automated driver-assistance systems and that addresses various driving environments (see para [0004] of Tafti), and to provide a driving assisting device which includes an instructing means, a setting means, a determining means and a control means, wherein all these are configured in the automated driving of a vehicle (see para [0003] of Takeda), and to provide systems and methods for path planning in autonomous vehicles (see para [0004] of Gross).    



With respect to Claim 9, Wheeler, Rosenberg, Tafti, Takeda and Gross teach ---        
9.    The method of claim 8, wherein the lane of the at least one lane is a first lane, wherein generating the at least one trajectory involving the lane change comprises: identifying, within the geographic area, a second lane of the at least one lane adjacent the first lane;   and          
generating an edge from the ending node to a node representing a spatiotemporal location in the second lane, the edge representing a trajectory crossing the first lane to the second lane.                
(see at least:   Wheeler ibidem and citations listed above; & para [0034] about {“The vehicles processes sensor data captured while driving along various routes and send it to the online HD map system 110.”}; & para [0074] about {“The localization APIs 350 include a localize-route API generates an accurate route specifying lanes based on the HD map.  The localize-route API takes as input a route from a source to destination via a third party maps and generates a high precision routes represented as a connected graph of navigable lanes along the input routes based on HD maps.”}; & para [0101] about {“The map creation module 515 uses lanes of roads as a reference frame for purposes of routing and for localization of a vehicle.  The lanes represented within an HD map include lanes that are explicitly marked, for example, white and yellow striped lanes, lanes that are implicit, for example, on a country road with no lines or curbs but two directions of travel, and implicit paths that act as lanes, for example, the path that a turning car makes when entering a lane from another lane.”}; & para [0111] about {“For example, if a road 910 has three total lanes (e.g., two lanes in a first direction and one lane in a second direction), the reference centerline 920 can be located equidistant from the sides of the road 910.  In various embodiments, the map data encoding module 530 further defines an origin 975 point that is dependent on the reference centerline 920.”};  and paras [0104], [0122] & [0149] cited above already;  which together are the same as claimed limitations above to include ‘a second lane’ and ‘an edge’)       
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above; & paras [0045] & [0078] already cited above;  which together are the same as claimed limitations above to include ‘an edge’)   
(see at least:   Takeda ibidem and citations listed above)         
(see at least:   Gross ibidem and citations listed above to include for ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)      



With respect to Claim 10, Wheeler, Rosenberg, Tafti, Takeda and Gross teach ---        
10.    The method of claim 9, wherein the edge from the ending node to the node 
representing the spatiotemporal location in the second lane comprises a transition based on factors affecting the traveling of the vehicle from the ending node to the spatiotemporal location in the second lane, wherein the factors comprise a one or more of a shortest distance between the ending node and the node representing the spatiotemporal location, a shortest time to travel between the ending node and the node representing the spatiotemporal location, speed constraints to travel in the first lane or the second lane and driving conditions in the driving environment.             
(see at least:   Wheeler ibidem and citations listed above; & para [0099] about {“For example, the vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region when the vehicle crosses a threshold distance within this buffer.  As shown in FIG. 6B, a vehicle starts at location 650A in the geographical region 600A.  The vehicle traverses along a route to reach a location 650B where it cross the boundary of the geographical region 610 but stays within the boundary 620 of the buffer.”};  which together are the same as claimed limitations above to include ‘driving conditions’)    
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above; & para 
[0096] about {“The safe corridor calculation can assess: for each shortest path segment, dynamic targets are shifted with respect to the time it takes the host vehicle to reach that segment.”};  which together are the same as claimed limitations above to include ‘a shortest distance’)      
(see at least:   Takeda ibidem and citations listed above)          
(see at least:   Gross ibidem and citations listed above to include for ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)      



With respect to Claim 11, Wheeler, Rosenberg, Tafti, Takeda and Gross teach ---        
11.    The method of claim 9, further comprising generating a sequence comprising the edge from the starting node to the ending node and the edge from the ending node to the node representing the spatiotemporal location in the second lane.         
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)   
(see at least:   Takeda ibidem and citations listed above)         
(see at least:   Gross ibidem and citations listed above to include for ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)      



With respect to Claim 12, Wheeler, Rosenberg, Tafti, Takeda and Gross teach ---        
12.    The method of claim 11, further comprising assigning an identifier to the sequence.              
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)   
(see at least:   Takeda ibidem and citations listed above)           
(see at least:   Gross ibidem and citations listed above to include for ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)      



With respect to Claim 13, Wheeler, Rosenberg, Tafti, Takeda and Gross teach ---        
13.    The method of claim 8, wherein the graph is a first graph, wherein the geographic area is a second geographic area, and wherein the method further comprises, while the vehicle is traveling in the geographic area represented by the driving environment:      
determining a second geographic area adjacent the first geographic area to be traveled by the vehicle at a future time instant;   and 
generating a second graph of a driving environment representing the second geographic area.        
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)   
(see at least:   Takeda ibidem and citations listed above)         
(see at least:   Gross ibidem and citations listed above to include for ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)      



With respect to Claim 14, Wheeler, Rosenberg, Tafti, Takeda and Gross teach ---        
14.    The method of claim 13, further comprising generating the second graph in real 
time.           
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)  
(see at least:   Takeda ibidem and citations listed above) 
(see at least:   Gross ibidem and citations listed above to include for ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)      



With respect to Claim 18, Wheeler, Rosenberg, Tafti, Takeda and Gross teach ---        
18.    The method of claim 17, wherein the trajectory of the plurality of trajectories for the vehicle to travel based on the initial vehicle trajectory minimizes resources consumed by the vehicle to travel from the first spatiotemporal location to the second spatiotemporal location.           
(see at least:   Wheeler ibidem and citations listed above)   
(see at least:   Rosenberg ibidem and citations listed above)   
(see at least:   Tafti ibidem and citations listed above)   
(see at least:   Takeda ibidem and citations listed above)         
(see at least:   Gross ibidem and citations listed above to include for ‘a/the starting spatiotemporal location’ and ‘a/the ending spatiotemporal location’)      




With respect to Claim 19, the limitations of this vehicle claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-18 as described above using cited references of Wheeler, Rosenberg, Tafti, Takeda and Gross, because the limitations of this vehicle Claim 19 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-18 as described above.        


With respect to Claim 20, the limitations of this computer-readable storage medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-18 as described above using cited references of Wheeler, Rosenberg, Tafti, Takeda and Gross, because the limitations of this computer-readable storage medium Claim 20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-18 as described above.          

 Response to Arguments 
Applicant's RCE remarks and claim amendments dated 26 JANUARY 2022 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-20 has been maintained as described above.  Additionally, Examiner notes that a new Claim Objections section has been added based on latest RCE claim amendments and the Applicant’s choice to be its own lexicographer.  Thus, the rejection of pending Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, with additional reference (Takeda) and new citations/paras from already used references (Wheeler, Rosenberg and Tafti) where needed to provide clarification in response to the Applicant’s remarks.              

Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Takeda reference), which was necessitated by the Applicant's RCE ‘amendments to the claims’ and/or arguments (of 01/26/2022).           

In response to the Applicant’s arguments on 10/13/2021 traversing the 103 rejection that the cited references don’t teach the claimed limitations, Examiner respectfully disagrees.  Further, Examiner notes that the combination of references (Wheeler, Rosenberg, Tafti and Gross) teach the claimed limitations as described above under the section of Claim Rejections under 35 USC 103, and new citations have been added above as clarification in response to the Applicant’s arguments.  Examiner notes that Tafti reference does teach about a plurality of trajectories & whole reference should be considered by the Applicant, and as admitted in the Applicant’s arguments (on Page 9 of 11) that Tafti teaches about “various trajectory paths”.    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691